


110 HR 956 IH: To repeal section 10(f) of Public Law 93–531, commonly

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 956
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Renzi (for
			 himself, Mr. Franks of Arizona,
			 Mr. Udall of New Mexico, and
			 Mr. Matheson) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To repeal section 10(f) of Public Law 93–531, commonly
		  known as the Bennett Freeze.
	
	
		1.Repeal of the bennett
			 freezeSection 10(f) of Public
			 Law 93–531 (25 U.S.C. 640d–9(f)) is repealed.
		
